Sam C. Oook, P J.,
delivered the opinion of the court.
This is an appeal from a judgment of the circuit court of Wayne county dismissing the railroad’s appeal to the circuit court from the action of the board of supervisors at its September meeting, 1919, when the board of supervisors finally equalized and completed the assessment rolls.
A large quantity of timber on appellant’s lands lying in Wayne county, Miss., was assessed against the appellant by the county tax assessor, and the appellant filed its objections thereto, as required by section 7 of chapter 135, Laws of 1918, and was granted a hearing thereon, at the July meeting. The board approved the assessment rolls without granting the appellant any relief, and ordered that the recapitulations be transmitted to the State Tax Commission, as required by section 8. No specific order or reference in the general order was made to appellant’s objections. The objections remained on file and were preserved with the roll. When the board met at the September term the instructions from the State Tax Commission provided for in section 9 of the statute had not been received, and the board ordered an adjourned meeting for the 18th day of September for the express purpose of re*660vising the rolls in compliance with the instructions of the State Tax Commission, as required by section 9. At that meeting, although its objections filed at the July meeting were on file, the appellant took the precaution of filing objections anew, making the objections filed at the July meeting a part of its petition to this adjourned meeting of September 18th. The board of supervisors specifically passed upon the objections so filed and denied the relief sought, and approved the assessment of timber against appellant which had been made by the tax assessor.
The board spread upon its minutes its order of approval of the rolls, and thereupon within five days from the adjournment of the meeting appellant appealed to the circuit court, filing its appeal bond on September 20, 1919.
At the January term of the circuit court of Wayne county, the county filed a special plea of res adjudicada, that the general order of the board, of supervisors at its July meeting approving the roll was a final adjudication of the protests and objections of the Mobile & Ohio Railroad Company which were then on file. To this plea the Mobile & Ohio Railroad Company demurred on the grounds:' (1) That the general order of the board of supervisors at the July meeting was not a final order with reference to the assessment roll so as to authorize an appeal therefrom; and (2) that no special adjudication of the protests and objections of the Mobile & Ohio Railroad Company was made by the board at its July meeting, but that they lay in abeyance until its final hearing after instructions were received under section 9 of the statute from the State Tax Commission; and (3) that the Mobile .& Ohio Railroad Company had a right to appeal after the rolls were finally completed by the board of supervisors in accordance with instructions of the Tax Commission under section 9, as this was in truth and in fact, the only final approval of the assessment roll by the board.
This demurrer was overruled and the cause dismissed, and hence the appeal to this court,.
*661This appeal presents a construction of chapter 135, Laws of 1918. The question for our decision is: When do the assessment rolls become a final judgment against the owner of lands? Must the owner of .taxable property appeal from the action of the board of supervisors equalizing the assessment, or must he await the action of the State Tax Commission? In other words, when is the final judgment rendered against the property of the taxpayer?
It seems to us that the statutory scheme makes the State Tax Commission the final arbiter, and the taxpayer must await the final judgment of the Commission. Then, and not until then, may the taxpayer appeal to the court. The State Tax Commission may raise or lower the assessment made by the assessor and approved by the board of supervisors, Or, as in this instance, the Commission may approve the action of the county board of supervisors.
We believe that the lower court was in error in dismissing the appeal by sustaining the demurrer. The appellant was entitled to a hearing.

Reversed and remanded.